DETAILED ACTION

This action is in response to the amendment and arguments filed on 1/14/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deboy (US 2016/0056704) in view of Hachiya (US 2007/0121258) and Telefus (US Patent 9621053). 	Regarding claim 8, Deboy discloses (see fig. 1-3) a control circuit for controlling a switch (25) the control circuit comprising: a logic circuit (30A) having a logic input (input of 30A) and a logic output (output from 30A), the logic input adapted to be coupled to auxiliary winding on a primary side of a transformer (see paragraph 0061 which states that the transformer can have an auxiliary winding, on a primary side of the transformer, as an input to 30A), the logic output adapted to be coupled to a control terminal of the switch (connection of 30A to 25). 	Deboy does not disclose that the logic circuit configured to: close the switch to initiate a power transfer cycle by providing a first control signal at the logic output responsive to a positive voltage spike at the logic input, and open the switch to stop the power transfer cycle by providing a second control signal at the logic output responsive to absence of the positive voltage spike. 	Hachiya discloses (see fig. 2 or 9) a logic circuit configured to: close the switch to initiate a power transfer cycle by providing a first control signal at the logic output .
Claims 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. (US Patent 9853563) in view of Morris et al. (US 2013/0235620) and Cohen (US 2010/0027298). 	Regarding claim 11, Zong et al. discloses (see fig. 1) a control circuit for controlling a switch (102) coupled to a secondary winding of a transformer (connection of 102 to secondary winding), the control circuit comprising: a logic circuit (106) having first and second logics inputs (DET and VCC), a setpoint voltage reference (AE), a threshold voltage reference input (GND) and a logic output (output from 106), the first logic input adapted to be coupled to a first terminal of the secondary winding (connection of first terminal of secondary winding to DET) the second logic input adapted to be coupled to a second terminal of the secondary winding (connection of second terminal of secondary winding to VCC). 	Zong et al. does not disclose that the logic circuit configured to: close the switch a first time during a first power transfer cycle by providing a first control at the logic output responsive to the first logic input; open the switch during the first power transfer cycle in response to detecting a current of the secondary winding returning to zero; and close the switch a second time responsive to a positive voltage spike at the second . 	
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. (US Patent 9853563) in view of Morris et al. (US 2013/0235620), Cohen (US 2010/0027298) and Hachiya (US 2007/0121258). 	Regarding claim 12, Zong et al. does not disclose that the logic circuit is configured to close the switch the second time after detecting a next valley in a ringing pattern of the first logic input. 	Hachiya et al. discloses (see fig. 2 or 9) that a logic circuit (22-23, 12-14) is configured to close a switch (4) a second time after detecting a next valley in a ringing pattern of a first logic input (operation of 22-23, 12-14 to turn on 4 based on the 22 detection. See paragraph 0051, 0054, and 0060).. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838